Filed 8/21/20 P. v. Contreras CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E074711

 v.                                                                      (Super.Ct.No. CR27580)

 JOE DANIEL CONTRERAS,

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Dismissed.

         Siri Shetty, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

                                        MEMORANDUM OPINION

         On June 24, 1988, a jury convicted Joe Daniel Contreras of two counts of first

degree murder and one count of attempted murder. On direct appeal, Division One




                                                             1
reduced one of the convictions for first degree murder to second degree murder and

reduced the attempted murder conviction to assault with a deadly weapon. (People v.

Contreras (Oct. 26, 1990, D012072 [nonpub. opn.].)

       In July 2019, Contreras filed a petition for resentencing under recently enacted

Penal Code section 1170.95. The trial court dismissed the petition, and Contreras

appealed.

       On Contreras’s request, we appointed counsel to represent him on appeal. Counsel

filed a brief declaring she found no arguably meritorious issues to appeal and asking us to

conduct an independent review of the record under People v. Wende (1979) 25 Cal. 3d
436 (Wende) and Anders v. California (1967) 386 U.S. 738.

       Wende review applies only when a defendant has a constitutional right to counsel,

which extends only to the first appeal of right. (People v. Kelly (2006) 40 Cal. 4th 106,

119; In re Conservatorship of Ben C. (2007) 40 Cal. 4th 529, 536-537, 544.) Contreras

appeals from a collateral postconviction order, so he is not entitled to Wende review, and

we decline to exercise our discretion to conduct an independent review of the record in

this case. (People v. Kelly, at p. 119.)

       However, we offered Contreras the opportunity to file a personal supplemental

brief raising issues for our review. (See People v. Serrano (2012) 211 Cal. App. 4th 496,

503.) He declined to do so, and we therefore dismiss his appeal as abandoned.




                                             2
                               DISPOSITION

      We dismiss the appeal.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                SLOUGH
                                                         J.
I concur:



MENETREZ
                        J.




                                    3
[People v. Contreras, E074711]

       I respectfully dissent.

       The majority concludes that “Wende review applies only when a defendant has a

constitutional right to counsel, which extends only to the first appeal of right.” (Maj.

opn. ante, at p. 2.) However, as the court in People v. Cole (Aug. 3, 2020, B304329)

___ Cal.App.5th ___ [2020 Cal.App. Lexis 717] recently noted, Courts of Appeal have

“inherent supervisory powers to prescribe the procedures to be followed . . . when

appellate counsel determines that the appeal from the denial of postconviction relief lacks

any reasonably arguable issues.” (Id. at p. *12.)

       Pursuant to that supervisory authority, I would elect to conduct a traditional

Wende1 review in criminal appeals from the denial or dismissal of postconviction

avenues of relief. Such a procedure provides defendants an added layer of due process

while consuming comparatively little judicial resources. Thus, after independently

reviewing the record for potential error and finding no arguable issues, I would affirm the

order dismissing defendant’s Penal Code section 1170.95 petition.




                                                                McKINSTER
                                                                                 Acting P. J.




       1   People v. Wende (1979) 25 Cal. 3d 436 (Wende).

                                             1